PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(3) (To prospectus dated November 23, 2009) Registration No. 333-162512 64,476 SHARES OF COMMON STOCK HECLA MINING COMPANY This prospectus supplement supplements the prospectus dated November 23, 2009, relating to the resale of 64,476 shares of our common stock by selling stockholders upon conversion of shares of convertible preferred stock previously issued by us.This prospectus supplement should be read in conjunction with the prospectus dated November23, 2009, which is to be delivered with this prospectus supplement, and this prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus. Current Report on Form 8-K On February 2, 2010, we filed with the Securities and Exchange Commission a Current Report on Form 8-K.The text of such Form 8-K is attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 2, 2010. UNITED STATES SECURITIES
